DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 30 November 2020.
Claims 1, 9, and 17 have been amended.
Claims 1, 5-9, 13-17, and 20-23 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 30 November 2020 with regards to the 101 rejection have been fully considered but they are not persuasive.

With regards to the claims, the Applicant argues on pages 8 and 9 of their response, “It is respectfully submitted that a proper analysis of Step 2A prong 2 requires consideration of all aspects of the claims, as recited therein. Specifically, it is not proper to assert that the claims recite nothing more than ‘receiving a request for a service meeting criteria’ and then ignore the specific details of how the claimed embodiments operate. For instance, the Examiner’s generalization of this claim feature overlooks the fact that the processor of the [tele]communication network receives the request for the service and that it is the processor of the [tele]communication network that is interacting with at least one server of at least one service provider of the service. In other words, the claims establish a 
The Applicant continues on pages 9 and 10 of their response, “In the previous office action response, the Applicant also pointed out that the claims recite a clear practical application. However, it appears that the Examiner is dismissive of such arguments, stating that ‘the Applicant’s bare assertion is not persuasive.’ (See Office Action p. 9). To further minimize any arguments in this respect, the Examiner also states ‘with regards to the Applicant’s ‘useful,’ argument, MPEP 2106(1) states, ‘Likewise, eligibility should not be evaluated based on whether the claim recites a ‘useful, concrete, and tangible result.” (See Office Action p. 9). Respectfully, the Examiner can appreciate that the concept of a ‘practical application’ to at least some extent may involve a ‘usefulness’ of a claimed embodiment. In fact, utility/usefulness is defined in the statute itself, rather than in any case law or court-formulated ‘test.’ Specifically, 35 U.S.C. § 101 states: ‘Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.’ (Emphasis added). To the extent that a usefulness of a claimed embodiment demonstrates a practical application, the Examiner is not free to ignore such argument.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed Alice/Mayo test is called “practical application,” however this is not an equivalent test to the now superseded “useful, concrete, and tangible” test for eligibility. Notably, MPEP 2106(I) states, “Likewise, eligibility should not be evaluated based on whether the claim recites a "useful, concrete, and tangible result," State Street Bank, 149 F.3d 1368, 1374, 47 USPQ2d 1596, 1602 (Fed. Cir. 1998) (quoting In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1545, 1557 (Fed. Cir. 1994)), as this test has been superseded. In re Bilski, 545 F.3d 943, 959-60, 88 USPQ2d 1385, 1394-95 (Fed. Cir. 2008) (en banc), aff'd by Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea"). The programmed computer or "special purpose computer" test of In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994) (i.e., the rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim for the "special purpose" of executing the algorithm or software) was also superseded by the Supreme Court’s Bilski and Alice Corp. decisions. Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) ("[W]e note that Alappat has been superseded by Bilski, 561 U.S. at 605–06, and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 110 USPQ2d 1976 (2014)"); Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d Bilski and Alice.  In particular, the mere limiting the invention to a particular field of use or technological environment is insufficient to transform an abstract idea into a nonabstract thing.  Additionally, eligibility should not be evaluated based on whether the claimed invention has utility.  Therefore the Applicant’s argument that the claimed invention is useful and therefore recites a practical is deemed not persuasive in view of the findings by the Courts.
The Applicant continues on page 10 of their response, “Advantageously, the architecture of the claimed embodiments provides for a user to not divulge each and every one of the user’s preferences to the at least one server of at least one service provider of the service. Rather, the processor of the telecommunication network which possesses such information may interact with the at least one server of at least one service provider of the service. The searching that does not result in a reservation may maintain some level of user privacy. This is not simply a salesman observing a customer or the start of a contract. The user is not entering into a contract with the telecommunication network. Furthermore, even if, at some level of generalization, features of the present claims could possibly be performed 
The Applicant continues on page 11 of their response, “It is also noted that the Examiner attempts to dismiss this argument by stating that “the idea that maintaining some level of user privacy is not recited within the claims, and therefore the argument is beyond the scope of the claims.” (See Office Action p. 11). First, it is noted that the claim itself does not need to explicitly recite the improvement for purposes of Step 2A prong 2 inquiry. (See, e.g., MPEP 2106.04(d)(1)). However, the Examiner further asserts that “even if this element were recited within the claim, it is noted that it would be akin to maintaining privacy in a transaction by doing anonymous shopping, which would be part of the abstract idea. Therefore the Examiner maintains that this rejection is proper.” (See Office Action p. 11-12). It appears the Examiner is relying upon the Mortgage Grader case (811 F.3d at 1324). (See Office Action p. 4). The Examiner is encouraged to consider the actual representative claim at issue in that case.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” (Emphasis added).  As shown here, the determination of an improvement in the functioning of a computer, another ctivity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping.”  (Emphasis added).  Additionally, this was in reference to MPEP 2106.04(a)(2)(III), which states, “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). Mental processes recited in claims that require computers are explained further below with respect to point C.” (Emphasis added).  As shown in both of these citations, anonymous load shopping, even when done by a computer, was deemed an abstract idea, as this was merely a commercial interactions and can be done by humans without a computer.  The Applicant has failed to show or explain why the providing anonymous reservation searching is not an abstract idea, and has failed to show why any improvements to the abstract 
The Applicant continues on pages 13 and 14 of their response, “These amendments further establish that the present disclosure is not simply a ‘mental process’ or a ‘certain method of organizing human activity,’ but rather is an improvement to a particular technology or technical field. In particular, the telecommunication network is improved insofar as the telecommunication network provides an additional useful service to users (e.g., in addition to existing services such as cellular communication services, non-cellular telephony services, etc.). In addition, it is submitted that reservation and booking systems are a well-known and clearly established technical field with a large body of prior innovation that is ripe for improvement. In this case, the present user interface further demonstrates an improvement to existing reservation and booking systems. In particular, it is submitted that no previous reservation and booking systems performed the recited steps, functions, and/or operations of the present claims either manually or by computing system. As such, the claims recite far more than what may comprise “well-understood, routine, or conventional activity.” As such, the present claims recite a clear practical application of improved reservation and booking system provided via a processor of a telecommunication network, a user interface as claimed, and interactions of the processor of a telecommunication network with the endpoint device (e.g., the user interface) and the at least one server of the at least one service provider of the service using a specific (and non-conventional) set of steps/functions/operations to achieve such result.”  The Examiner respectfully 
The Applicant continues on page 16 of their response, “The recitations of the present independent claims are not are well-understood, routine, and conventional. For instance, it is submitted that such features are not provided by existing reservation and booking systems. Nor are such features provided in existing services provided by telecommunication networks. As such, these elements of the current independent claims are not widely prevalent or in common use in the relevant field. Furthermore, these elements of the current independent claims are not comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application.”  The  the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101  inventive concept is thus distinct from demonstrating § 102  novelty."). In addition, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).”  (Emphasis added).  As shown here, the test for novelty and obviousness is distinct from the test of whether the claim is directed towards an abstract idea and whether the claim recites well-understood, routine, and conventional activity.  Second, it is noted that the Applicant has referred to the totality of the claimed invention and referred to it as not well-understood, routine, and conventional, and thus significantly more than the abstract idea.  It is noted that the test of whether the claim recites significantly more than the abstract idea is a test of the additional elements of a claim.  MPEP 2106.05(I) states, “An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).” (Emphasis added).  With regards to this, the Applicant has failed to identify the particular additional elements that are adding significantly more to the abstract idea, and instead merely referred to the abstract idea itself, which cannot add significantly more to itself.  Additionally, with regards to elements that are well-understood, routine, and conventional, the Examiner notes that MPEP 2106.05(d) states, “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional 
The Applicant continues on pages 16 and 17 of their response, “In addition, as discussed above with respect to the corresponding consideration of Step 2A prong 2, the present claims provide particular improvements in at least two technical fields. In particular, a telecommunication network is improved insofar as the telecommunication network provides an additional useful service to users via a [tele]communication network-based processor that operates as a proxy for the user in order to locate and make a reservation for a service with a third-party provider of the service, and in which the communication network-based processor presents a user interface via the user’s endpoint device to obtain satisfaction ratings for a plurality of factors (e.g., in addition to existing services such as cellular communication services, non-cellular telephony services, etc.). The present claims also clearly establish an improvement to existing booking and reservation systems, at least insofar as the claims establish a telecommunication network-based processor that operates as a proxy for the user in order to locate and make a reservation for a service with a third-party provider of the service, and in which the communication network-based processor presents a user interface via the 
The Applicant continues on page 17 of their response, “Moreover, the current claims do not seek to tie-up or broadly preempt the use of any abstract idea. The claims do not recite ‘merely a customer asking for a service, which is the start of a sales contract and sales activity,’ simply ‘providing a reservation and updating the reservation,’ which the Examiner interprets as ‘merely a completion of a commercial interaction between a service provider and a customer,’ or such other generalization.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous rejection.  With regards to the Applicant’s argument about preemption, the Examiner notes that MPEP 2106.04(I) states, “While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Alice/Mayo test, which inherently resolves questions of preemption within the test.  Additionally, as shown here, the absence of complete preemption does not render a claim any less abstract.  In this case, though the Applicant’s claims may lack complete preemption of searching and reserving requested services for a customer, it does not render them any less abstract.  Therefore the Examiner maintains that this rejection is proper.

Applicant’s arguments with respect to claims 1, 9, and 17 with regards to the request being received by a telecommunication network, and providing a slider to set a minimum overall satisfaction rating for a service have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-9, 13-17, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps of receiving a request for a service that has a plurality of factors and the request contains a satisfaction rating for each factor that defines a measurement of a multiplicity of measurements that indicates an importance of the respective factor in terms of satisfying the user, wherein the measurement corresponds to a degree components of the factor must be met in order to satisfy the request, and wherein a visualization of satisfaction ratings for factors is displayed to a user and configured to select a minimum overall satisfaction rating of the service; searching for a service that meets the satisfaction rating for each factor and the minimum overall satisfaction rating by interacting with 
The limitations of receiving a request for a service that has a plurality of factors and the request contains a satisfaction rating for each factor that defines a measurement of a multiplicity of measurements that indicates an importance of the respective factor in terms of satisfying the user, wherein the measurement corresponds to a degree components of the factor must be met in order to satisfy the request; searching for a service that meets the satisfaction rating for each factor and the minimum overall satisfaction rating by interacting with service providers; obtaining a reservation for service on behalf of the user; providing a reservation that meets the satisfaction rating for a subset of the factors which is less than all of the plurality of factors; updating the reservation to meet the satisfaction rating for a factor that was not part of the subset of factors; and presenting a rebate or charge in response to the updating, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, as well as the performance of commercial interactions (including agreements in the form of contracts; sales activities or behaviors; business relations) and managing relationships between 
This judicial exception is not integrated into a practical application.  The claims do not recite additional limitations that are an improvement to the functioning of a computer, another technology, or technical field.  The claims do not recite additional limitations that apply or use the abstract idea with or by a particular machine.  The claims do not recite additional limitations that transform an article from one state or thing into another.  Finally, the claims do not recite additional limitations that apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea to a particular technological environment.  Instead, the claims merely recite the use of generic computer components by a processor of a telecommunication network from an endpoint device of a user, over the telecommunication network… by the processor… the endpoint device” (claim 1), “non-transitory computer readable storage medium… by a processor… receiving, from an endpoint device of a user, over a telecommunication network,” (claim 9), and “a processor… a computer readable medium… receiving, from an endpoint device…” (claim 17)), as tools  to carry out the abstract idea.  Additionally, the claims have merely narrowed the field of use by defining the criteria used to search for a service as a satisfaction rating for each factor for the service, what a satisfaction rating defines, and the use of a slider on 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the mere receiving of requests over a network and presenting a rebate/charge over a network is deemed well-understood, routine, and conventional (“Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc.,
The dependent claims 5-8, 13-16, and 20-23 do not recite limitations, taken individually or in combination, that integrate the abstract idea into a practical application or add significantly more to the abstract idea recited within the independent claims 1, 9, and 17.  In particular, the narrowing of the type of data searched, i.e. privacy data, and its source is deemed a narrowing of the field of use (claims 5, 6, 13, 14, 20, and 21).  Additionally, the recitation of a purchase request is deemed post-solution activity, and additionally something that is well-understood, routine and conventional (paragraph 2 of the Applicant’s specification) (claims 7, 15, and 22).  Additionally, the narrowing of the type of product requested is deemed a narrowing of the field of use (claims 8, 16, and 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2009/0313055 A1) (hereinafter Martin), in view of Lele et al. (US 2012/0010912 A1) (hereinafter Lele), Kellogg et al. (US 2013/0211927 A1) (hereinafter Kellogg), and further in view of Lagadec et al. (US 2004/0098625 A1) (hereinafter Lagadec)

With respect to claims 1, 9, and 17, Martin teaches:
Receiving, by a processor of communication network from an endpoint device of a user, over the communication network, a request for a service, the service having a plurality of factors, wherein the receiving includes obtaining a satisfaction rating of the user for each of the plurality of factors (See at least paragraphs 9, 10, 49, 53-55, 62, and 96 which describe a customer requesting, to a service provider, a travel service, wherein the request includes attributes and ratings for factors that make up the request.  In addition, see at least paragraphs 43, 47, 85, 100, and 142 which describe the service provider as an entity that operates a website, i.e. a communication network, used to search and book products).
Wherein the satisfaction rating for each of the plurality of factors is obtained via a user interface that is presented by the processor via the endpoint device, wherein the satisfaction rating for a respective factor of the plurality of factors defines for the user a measurement of a multiplicity of measurements that indicates an importance of the respective factor in terms of satisfying the user with respect to the respective factor, wherein the measurement corresponds to a degree to which a plurality of components of the respective factor must be met in order to satisfy the user with respect to the respective factor (See at least paragraphs 10, 11, 54, 55, 59, 62-64, and 70 which describe the user requesting certain attributes and placing a rating on said attributes, wherein the user can require the attributes, some of the attributes, or none of the attributes, and wherein the attributes can be scored based on how well the services match the requested attributes.  Additionally, the user can indicate attributes, such as good food or nightlife as important or not important, or required or only desired).
Searching, by the processor, for a reservation for the service that attempts to meet the satisfaction rating for each of the plurality of factors, wherein the searching comprises interacting with at least one server of at least one service provider of the service (See at least paragraphs 11, 59, 61, 72, and 86-94 which describe searching a database for services that meet the requested ratings and attributes.  In addition, see at least paragraphs 100, 107, 108, and 110-114 which describe an itinerary planning tool interacting with databases and service provider websites in order to find a satisfactory reservation for service).
Obtaining, by the processor from the at least one server of the at least one service provider of the service, the reservation for the service on behalf of the user (See at least paragraphs 59, 93-95, and 96-98 which describe displaying, to the user, reservation opportunities for requested services that match the request, wherein not all of the attributes are met by all of the possible reservation opportunities).
Providing, by the processor, to the user at the endpoint device a notification of the reservation for service, wherein the reservation meets the respective satisfaction rating for a subset of the plurality of factors, wherein the subset is less than all of the plurality of factors (See at least paragraphs 59, 93-95, and 96-98 which describe displaying, to the user, reservation opportunities for requested services that match the request, wherein not all of the attributes are met by all of the possible reservation opportunities).
Updating dynamically, by the processor and over the communication network, the reservation to meet the satisfaction rating for another factor that was not part of the subset of the plurality of factors (See at least paragraph 59 which describes a user having the opportunity to update their request with new criteria that was not previously included in the original request).
Presenting, by the processor, to an endpoint device of the user, a rebate or a charge in response to the updating of the reservation (See at least paragraphs 59, 73, 95, 108, 111, 114, and figure 10 which describe presenting a user with a charge/price for requested reservations, wherein the presentation is with regards to selected services which can happen after updating the request for service with new criteria).

Martin discloses all of the limitations of claims 1, 9, and 17 as stated above.  Martin does not explicitly disclose the following, however Lele teaches:
In response to a change in at least one of: an availability or a cost associated with another factor of the plurality of factors that was not part of the subset of the plurality of factors, updating, by the processor and over the communication network, the reservation for the user to meet respective the satisfaction rating for the another factor of the plurality of factors that was not part of the subset of the plurality of factors; and presenting, a rebate or a charge in response to the updating of the reservation (See at least paragraphs 29, 33-39, 43, 44, 47, 77, and 79 which describe a user requesting a reserved seat that satisfies various conditions, reserving a seat for the user based on their request and availability, and updating the reservation to a new reservation at a later time when availability changes for another seat that also meets criteria not in the original reservation, and providing a reward or a charge to the customer for the updated reservation).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system  and method of searching for a travel service for a user that matches their request and criteria, wherein the reservation can be refined and the user charged based on the refinement and reservation of Martin, with the system and method of a user requesting a reserved seat that satisfies various conditions, reserving a seat for the user based on their request and availability, and updating the reservation to a new reservation at a later time when availability changes for another seat that also meets criteria not in the original reservation, and providing a reward or a charge to the 

The combination of Martin and Lele discloses all of the limitations of claims 1, 9, and 17 as stated above.  Martin and Lele do not explicitly disclose the following, however Kellogg teaches:
Receiving, by a processor of a network from an endpoint device of a user, a request for a product, the product having a plurality of factors, wherein the receiving includes obtaining a satisfaction rating of the user for each of the plurality of factors, wherein the satisfaction rating for each of the plurality of factors is obtained via a user interface that is presented by the processor via the endpoint device, wherein the satisfaction rating for a respective factor of the plurality of factors, wherein the user interface includes: a respective display of each of the plurality of factors that includes a visualization of the respective satisfaction rating of the each of the plurality of factors, and a slide bar to select a minimum overall satisfaction rating for the product; searching, by the processor, for a reservation for the product that attempts to meet the satisfaction rating for each of the plurality of factors and the minimum overall satisfaction rating for the product; providing a notification to the user that the product meets the minimum overall satisfaction rating for the service (See at least paragraphs 204, 205, 207, 212, 213, 214, 215, and 222 which describe receiving a request from a user for product from a user, wherein the user uses a slider interface to input factors, their importance, and the minimum and maximum of the 
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system  and method of searching for a travel service for a user that matches their request and criteria, wherein the reservation can be refined and the user charged based on the refinement and reservation of Martin, with the system and method of a user requesting a reserved seat that satisfies various conditions, reserving a seat for the user based on their request and availability, and updating the reservation to a new reservation at a later time when availability changes for another seat that also meets criteria not in the original reservation, and providing a reward or a charge to the customer for the updated reservation of Lele, with the system and method of receiving a request from a user for product from a user, wherein the user uses a slider interface to input factors, their importance, and the minimum and maximum of the attributes, and wherein the products retrieved from a search are scored and presented on a listed based on their attributes, weights of attributes, and user preferences of Kellogg.  By presenting a user with a slider interface to select the minimum overall satisfaction rating for requested services/products, a service will predictably be able to tailor results to a user’s request, and thus prevent services/products from being returned that are sub-optimal.

The combination of Martin, Lele, and Kellogg discloses all of the limitations of claims 1, 9, and 17 as stated above.  Martin, Lele, and Kellogg do not explicitly disclose the following, however Lagadec teaches:
Receiving, by a processor of a telecommunication network from an endpoint device of a user, over the telecommunication network, a request for a service; searching, by the processor, for the service; and providing results by the processor (See at least paragraphs 9, 10, 20, 25, and 32 which describes a user requesting a service, wherein the request is provided to a processor of a telecommunication network, and wherein the processor creates an anonymous alias of the user and searches for the requested service, and wherein the processor returns to the user results of the search).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system  and method of searching for a travel service for a user that matches their request and criteria, wherein the reservation can be refined and the user charged based on the refinement and reservation of Martin, with the system and method of a user requesting a reserved seat that satisfies various conditions, reserving a seat for the user based on their request and availability, and updating the reservation to a new reservation at a later time when availability changes for another seat that also meets criteria not in the original reservation, and providing a reward or a charge to the customer for the updated reservation of Lele, with the system and method of receiving a request from a user for product from a user, wherein the user uses a slider interface to input factors, their importance, and the minimum and maximum of the attributes, and wherein the products retrieved from a search are scored and presented on a listed based on their attributes, weights of attributes, and user preferences of Kellogg, with the system and method of a user requesting a service, wherein the request is provided to a processor of a telecommunication network, and wherein the processor creates an anonymous alias of the user and searches for the requested service, and wherein the processor returns to the user results of the search of Lagadec.  By using a telecommunication provider as service that anonymizes users seeking goods, a telecommunication provider would predictably encourage further transactions from occurring (Lagadec paragraphs 6 and 7).

With respect to claims 5, 13, 20 Martin/Lele/Kellogg/Lagadec discloses all of the limitations of claims 1, 9, and 17 as stated above.  In addition, Martin teaches:
Wherein the searching is performed using privacy information that is received from the user (See at least 11, 13, 50, 54, and 71 which describe searching for a service being in conducted with respect to a user profile, including who else can view and edit the request).

With respect to claims 6, 14, and 21, Martin/Lele/Kellogg/Lagadec discloses all of the limitations of claims 1, 9, and 17 as stated above.  In addition, Martin teaches:
Wherein the searching is performed using privacy information that is extracted from a user profile obtained from a social network (See at least 11, 13, 50, 54, and 71 which describe searching for a service being in conducted with respect to a user profile, including who else can view and edit the request).

With respect to claims 7, 15, and 22, Martin/Lele/Kellogg/Lagadec discloses all of the limitations of claims 1, 9, and 17  as stated above.  In addition, Martin teaches:
Receiving, by the processor, a purchase request of the service (See at least paragraphs 59, 73, 95, 108, 111, 114, and figure 10 which describe presenting a 

With respect to claims 8, 16, and 23, Martin/Lele/Kellogg/Lagadec discloses all of the limitations of claims 1, 9, and 17 as stated above.  In addition, Martin teaches:
Wherein the service relates to a vacation package (See at least paragraphs 9, 17, 53, 100, 107, 110, 112, 116, and 122 which describe the customer requesting vacation packages).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
23 September 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628